Per Curiam. (In charge to jury.) Bassett, C. J.
This is an action of replevin in consequence of a distress. Plaintiff and defendant are both actors and Prettyman, avowing, is the plaintiff. There is no doubt as to the law; 11 Geo. II, [c. 19] (2 Esp.N.P. 21)* 1 is a statute which has been acted under as the governing law of the land until our Act of Assembly; and it has a clause, section 15, which empowers executors of tenants for life to recover on assumpsit for the rent due in the lifetime etc., and the rent shall be apportioned.
Verdict for defendant in these words, “and being returned into court do say they find for the defendant two pounds sixteen shillings and threepence, being the rent in arrears for which he *66avows with sixpence costs besides the costs expended, and so they say all.”
Judgment nisi. “The plaintiffs admit the goods sufficient etc.” N.B. As I agreed there was enough distrained on to pay the rent, it was not ascertained how much the goods were worth.

 The reference is to the London edition of 1789.